DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 July 2022 and 22 July 2022 is/are entered and considered by Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61702073, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 21 recites a distance between pedicles. Claims 22-25 recite a bed. Claim 26 recites determining a time elapsed between insertion and removal of the instrument. The Specification as originally filed on 17 September 2012 does not provide adequate support for these features.
Accordingly, claims 21-26 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11,13-19 and 21-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for a patient-specific surgical procedure, comprising: 
causing a surgical plan customized to a patient to be loaded onto an augmented reality device; and 
performing an orthopaedic surgical procedure with the augmented reality device in accordance with the customized surgical plan, wherein performing the orthopaedic surgical procedure includes, during the performance of the orthopaedic surgical procedure, anticipating a future need for use of a surgical instrument and triggering an instruction to be displayed by the augmented reality device to retrieve the surgical instrument, retrieving the surgical instrument based on the instruction, and operating the surgical instrument based on visual indications provided by the augmented reality device.

Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain Methods of Organizing Human Activity”.
That is, customizing a surgical plan is directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules of instructions. Indeed, the surgical plan has been customized with a high level of generality and does not provide any specific limitation regarding how the plan was customized. For example, a generic plan could be said to be “customized” when the patient’s name, or other equally trivial data, is assigned to such generic plans.
Similarly, performing an orthopaedic surgical procedure in accordance with the customized surgical plan is simply directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules of instructions, especially since the claim further recites retrieving a surgical instrument and operating such surgical instrument based on instructions and visual indications provided, i.e. instructing a user to follow a set of rules, which the user is free to ignore (“to be displayed” does not require any specific application of the displayed rules, or even that the rule is displayed because the displaying step has not been positively recited, when operating the surgical instrument, such as retrieving and operating the surgical instrument in a particular way because the displayed visual indications and instructions have been recited with a high level of generality).
Additionally, the highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting an augmented reality device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, customizing a surgical plan may be performed by a person either mentally, or with pen and paper. The claim merely recites loading the results onto an augmented reality device.
Similarly, but for the augmented reality device recited at a high level of generality to store and display data, “retrieving” a surgical device does not require any actual physical movement of the surgical device. Instead, the broadest reasonable interpretation of this limitation merely requires a person to look at a set of instructions, albeit displayed visually instructions, and make a mental determination of what devices should be retrieved; the claim does not require any physical manipulation of the device to perform the retrieving step.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
causing a surgical plan customized to a patient to be loaded onto an augmented reality device;
performing an orthopaedic surgical procedure with the augmented reality device which has been broadly recited to include instruction displayed by the augmented reality device and visual indications provided by the augmented reality device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The “augmented reality device” is recited at a high level of generality without specific details about how the device would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing, storage, and display). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 17 September 2012 in parent application 61702073 discloses (page 45):
[00156] FIG. 21 illustrates an embodiment of a fluoroscopy system configured to gather real time images of a patient in an OR. The system can include one or more augmented reality markers 72 configured to be recognized by an RGB (red, green, and blue) camera 74. The marker(s) 72 can be positioned on and/or near the patient to track position of the patient. The camera 74 can be configured to communicate with a CPU 75 of the system 10, which can cause image(s) gathered by the camera 74 to be displayed on a display 73.

And again (page 52):
[00177] One embodiment of an instrument tracking system can include an augmented reality tracking system, similar to that discussed above regarding FIG. 21. The augmented reality marker(s) 72 configured to be recognized by the RGB camera 74 can be used to track position and navigation of instruments.

As disclosed, the recited “augmented reality device” appears to be nothing more than a generic display when recited in the context of loading a customized surgical plan. Indeed, there is no disclosure in the Specification as originally filed regarding how this customized surgical plan would be loaded into a particular augmented reality device. Insofar as any customized surgical plan is involved, the augmented reality device merely serves to display such data, such as by display 73, for example. Figure 21 illustrates nothing than a generic display 73.
This amounts to mere instructions to apply an exception, such as recitation of “augmented reality device” in its generic capacity as a display device as a tool to perform the abstract idea. MPEP 2106.05(f))
Similarly, performing an orthopaedic surgical procedure with “visual indications” and “instructions” provided by the augmented reality device involves nothing more than the user viewing the generic display 73, and thinking about what procedure should be performed, and then manually performing the procedure. This performing step is not particular, and is instead merely instructions to “apply” the exception in a generic way. As discussed above, the surgeon is free to ignore the displayed information and perform the procedure in any manner because the claim does place any limitation on how the procedure is performed. This limitation essentially encompasses all application of the exception because it does not integrate the performing step into a practical application. The use of the device is a mere attempt to generally link the abstract concept to a particular technological environment. Additionally, this performing step may be considered mere extra-solution and/or field of use. MPEP 2106.04(d)(2).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: causing a surgical plan customized to a patient to be loaded onto an augmented reality device; performing an orthopaedic surgical procedure with the augmented reality device which has been broadly recited to include instruction displayed by the augmented reality device and visual indications provided by the augmented reality device;  amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the augmented reality device displaying a customized orthopaedic surgical procedure and the surgeon performing the procedure “based on” the display, Sielhorst (Advanced Medical Displays: A Literature Review of Augmented Reality, previously mailed on 23 September 2021) teaches that using augmented reality to perform surgery is well-understood, routine, and conventional in the art dating back to 1938 (page 451 column 2, page 452 Figure 1 illustrating a timeline of augmented reality development), including displaying a customized surgical plan projected onto the augmented reality view of the live patient (page 454 Figure 5).
Additionally, when viewed as a generic computer device used for display of stored data, the augmented reality device may amount to storing and retrieving information in memory, which is well-understood, routine, and conventional in the art (the viewing of data on such a device was discussed above with respect to Sielhorst, and incorporated herein) Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 2 recites:
The method of claim 1, wherein the visual indications provided by the augmented reality device include a digital template of the patient's bone overlaying the patient's actual bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of displaying an overlay of a digital template with the patient’s bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: the visual indications provided by the augmented reality device include a digital template of the patient's bone overlaying the patient's actual bone;  amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 3 recites:
The method of claim 2, wherein the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: t the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art. Silhorst also teaches that instrument tracking is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 4 recites:
The method of claim 1, wherein a display of the augmented reality device changes in response to a position of the surgical instrument changing during the operation of the surgical instrument.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of a display of the augmented reality device changes in response to a position of the surgical instrument changing during the operation of the surgical instrument.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: t the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art. Silhorst also teaches that instrument tracking and providing display thereto is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 5 recites:
The method of claim 1, wherein performing the orthopaedic surgical procedure includes positioning the surgical instrument to permit the augmented reality device to identify the surgical instrument.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of positioning the surgical instrument to permit the augmented reality device to identify the surgical instrument.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: t the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art. Silhorst also teaches that instrument tracking (which would include identifying at least the position of the instrument) and providing display thereto is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 6 recites:
The method of claim 1, wherein performing the orthopaedic surgical procedure with the augmented reality device includes accessing the customized surgical plan on the augmented reality device to display a three dimensional rendered image of a patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of displaying 3D image of the patient’s bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: accessing the customized surgical plan on the augmented reality device to display a three dimensional rendered image of a patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the 3D image of the patient’s bone, Sielhorst teaches prolific 3D rendering of patient’s skeletal structure, including a cranium, as is well understood, routine, and conventional in the art (page 457 Figure 11).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 7 recites:
The method of claim 6, wherein accessing the customized surgical plan on the augmented reality device to display the three dimensional rendered image of the patient's bone includes displaying a digital template of the patient's bone overlaying the patient's actual bone on a display of the augmented reality device.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of displaying 3D image of the patient’s bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: a displaying a digital template of the patient's bone overlaying the patient's actual bone on a display of the augmented reality device; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the 3D image of the patient’s bone, Sielhorst teaches prolific 3D rendering of patient’s skeletal structure, including a cranium, as is well understood, routine, and conventional in the art (page 457 Figure 11).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 8 recites:
The method of claim 7, wherein the display of the augmented reality device changes when the surgical instrument is properly positioned relative to the patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of the display of the augmented reality device changes when the surgical instrument is properly positioned relative to the patient's bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: the display of the augmented reality device changes when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the 3D image of the patient’s bone, Sielhorst teaches prolific 3D rendering of patient’s skeletal structure, including a cranium, as is well understood, routine, and conventional in the art (page 457 Figure 11).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 9 recites:
The method of claim 1, wherein the augmented reality device includes a head
-mounted device.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of a 
 mounted display.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: a head-mounted device; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the head-mounted device, Sielhorst teaches HMD dating back to the early 1990s (page 453 Figure 3-4) as being well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 21 recites:
The method of claim 1, wherein the visual indications comprises at least two of pre-surgical images of the patient, a recommended trajectory for implant implantation, dimensions of bony anatomy, a distance from one pedicle to an adjacent pedicle, and an estimated position and orientation of an implanted implant; 
a control system of a surgical planning, support, and management system, which is in communication with the augmented reality device via a communication network, causes the surgical plan to be loaded onto the augmented reality device; 
the method further comprises providing a request from the augmented reality device to the control system for additional surgical data; and 
operating the surgical instrument is also based on second visual indications provided by the augmented reality device that are based on a reply to the augmented reality device from the control system in response to the request.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of a control system communicating with the augmented reality device over network, and causes the surgical plan data to be loaded onto the augmented reality device, processing data requests between the augmented virtual reality device and control system, and displaying the requested data on the augmented reality device.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer controller amounts to a generic computer recited with a high level of generality to perform data processing tasks, including requesting, receiving, storing, and processing data.
Regarding the network, the Specification as originally filed on 17 September 2012 discloses that the network could be the Internet via cloud computing (page 11 paragraph 0061). As such, the network amounts to mere generally linking the abstract concept to a particular technological environment or field of use, i.e. an effort to limit the abstract concept to the Internet with cloud computing.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, using a generic computer to send request, receive data, store data, and process data amounts to mere nominal extra-solution activity of generic data processing particularly because the claim does not recite how this data is structured in a technical sense, for example,, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: a control system communicating with the augmented reality device over network, and causes the surgical plan data to be loaded onto the augmented reality device, processing data requests between the augmented virtual reality device and control system, and displaying the requested data on the augmented reality device; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
These elements have been recognized as well-understood, routine, and conventional activity in particular fields, such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 22 recites:
The method of claim 1, wherein the patient is on a bed; 
a control system of a surgical planning, support, and management system, which is in communication with the augmented reality device via a communication network, causes the surgical plan to be loaded onto the augmented reality device; 
prior to the operation of the surgical instrument, the control system causes the bed to move so as to position the patient in a desired position that aligns a vertebra of the patient for a trajectory of lateral approach; 
the surgical plan is pre-programmed with the desired position; and 
operating the surgical instrument comprises the surgical instrument accessing the vertebra along the trajectory of lateral approach for implantation of a percutaneous screw in the vertebra.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of a bed, a control system causes the surgical plan to be loaded onto the augmented reality device over network, positioning the bed in a desired position, and operating the surgical instrument to implant a percutaneous screw in the vertebra.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer controller amounts to a generic computer recited with a high level of generality to perform data processing tasks, including requesting, receiving, storing, and processing data.
Regarding the network, the Specification as originally filed on 17 September 2012 discloses that the network could be the Internet via cloud computing (page 11 paragraph 0061). As such, the network amounts to mere generally linking the abstract concept to a particular technological environment or field of use, i.e. an effort to limit the abstract concept to the Internet with cloud computing.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
The movement of the bed is considered to be forms of extra-solution activities because they do not materially affect the claimed solution of comparing instrument movements to a plan.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: a bed, a control system causes the surgical plan to be loaded onto the augmented reality device over network, positioning the bed in a desired position, and operating the surgical instrument to implant a percutaneous screw in the vertebra; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
These elements have been recognized as well-understood, routine, and conventional activity in particular fields, such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the positioning of a bed to position the patient according to a surgical plan, Steinberg (WO0053077A2) teaches a patient support platform that can align the patient to provide an ideal spinal curvature, including preferred embodiments of controllers (page 77 paragraph 3). Steinberg further teaches that electric motors are known to be used to create movements of the patient support in the desired manner (page 77 paragraph 4). Accordingly, this feature is well-understood, routine, and conventional in the pertinent art.
Regarding the percutaneous screw, Steinberg teaches threading a plurality of screws into the patient’s vertebra (page 130 paragraph 4), and that such use of screws as desired is well-understood, routine, and conventional in the art (page 130 paragraph 5).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 23 recites:
The method of claim 22, further comprising, after the bed has been caused to move: 
providing an input to the augmented reality device indicating a desire for the patient to be in a second desired position, the input being communicated to the control system; 
wherein the control system causes the bed to move so as to position the patient in the second desired position; and 
the second desired position aligns a second vertebra of the patient for a trajectory of posterior approach.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of a bed, using the augmented reality device to enter data, and positioning the bed in a desired position.
The additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: bed, using the augmented reality device to enter data, and positioning the bed in a desired position; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
These elements have been recognized as well-understood, routine, and conventional activity in particular fields, such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the positioning of a bed to position the patient according to a surgical plan, Steinberg teaches that the patient may be repositioned prior to different procedures (page 79 paragraph 6) and moving the patient support portions to provide proper registration (page 78 paragraph 4).
Accordingly, this feature is well-understood, routine, and conventional in the pertinent art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 24 recites:
The method of claim 1, wherein the augmented reality device includes a head- mounted device worn by a user; 
a control system of a surgical planning, support, and management system, which is in communication with the head-mounted device via a communication network, causes the surgical plan to be loaded onto the head-mounted device;
the surgical plan includes a desired position of the surgical instrument; 
the control system is configured to 
after the retrieval, determine an actual position of the surgical instrument, 
compare the determined position of the surgical instrument and the desired position of the surgical instrument to determine if a deviance exists between the determined position of the surgical instrument and the desired position of the surgical instrument; and
the visual indications are indicative of the deviation between the determined position of the instrument and the desired position of the instrument.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of a control system communicating with the augmented reality device over network, and causes the surgical plan data to be loaded onto the augmented reality device, processing data requests between the augmented virtual reality device and control system, and displaying the requested data on the augmented reality device.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer controller amounts to a generic computer recited with a high level of generality to perform data processing tasks, including requesting, receiving, storing, and processing data.
Regarding the network, the Specification as originally filed on 17 September 2012 discloses that the network could be the Internet via cloud computing (page 11 paragraph 0061). As such, the network amounts to mere generally linking the abstract concept to a particular technological environment or field of use, i.e. an effort to limit the abstract concept to the Internet with cloud computing.
The head-mounted device has been recited as a generic display device, which amounts to mere nominal extra-solution activities.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, using a generic computer to send request, receive data, store data, and process data amounts to mere nominal extra-solution activity of generic data processing particularly because the claim does not recite how this data is structured in a technical sense, for example,, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: a control system communicating with the augmented reality device over network, and causes the surgical plan data to be loaded onto the augmented reality device, processing data requests between the augmented virtual reality device and control system, and displaying the requested data on the augmented reality device; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
These elements have been recognized as well-understood, routine, and conventional activity in particular fields, such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the head-mounted device, Sielhorst teaches HMD dating back to the early 1990s (page 453 Figure 3-4) as being well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 10 recites:
A method of utilizing a patient-specific surgical plan, the method comprising: 
a control system of a surgical planning, support, and management system causing surgical plan information to be provided on a display of a head-mounted augmented reality device worn on a head of the user, the surgical plan information including pre-surgery information for performance of a surgical procedure in a surgical space of a patient; 
after providing the surgical plan information on the display, the control system identifying a surgical instrument as having been inserted into the surgical space; 
after the identifying, the control system causing the surgical plan information to be updated based on the surgical instrument; 
after the updating, the control system monitoring a position of the surgical instrument; and 
based on the monitoring, the control system causing an indication to be provided to a user when the surgical instrument is properly positioned relative to a patient's bone located in the surgical space.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain Methods of Organizing Human Activity”.
That is, generating pre-surgery information is directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules of instructions. Indeed, the pre-surgery information has been recited with a high level of generality and does not provide any specific limitation regarding how this data was generated.
Similarly, determining what surgical instrument should be used, updating the surgical plan, monitoring the position of the instrument, and generating an alert when the instrument is properly placed is simply directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules of instructions, especially since the surgical plan information is not used in any way, and the steps of monitoring surgical instruments entering a particular space are directed towards organizing activities that a surgeon would typically perform when performing surgery.
Additionally, the highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting an a generically recited control system with display, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, generating pre-surgery information may be performed by a person either mentally, or with pen and paper. The claim merely recites loading the results onto a generic computer.
Similarly, but for the control system recited at a high level of generality to store and display data, monitoring surgical instruments, including the identity of the instrument and the position thereof could be performed mentally, or with pen and paper, by observing the instrument and thinking about the result to generate an alert.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a control system of a surgical planning, support, and management system causing surgical plan information to be provided on a display;
the control system causing an indication to be provided to a user.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The “control system” is recited at a high level of generality without specific details about how the device would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing, storage, and display). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the recited “display” appears to be nothing more than a generic display when recited in the context of displaying data. 
This amounts to mere instructions to apply an exception, such as recitation of “augmented reality device” in its generic capacity as a display device as a tool to perform the abstract idea. MPEP 2106.05(f))
Similarly, the control system causing an indication to be provided to a user is simply nothing more than a display of an alert, such alert display amounts to merely invoking a generic computer recited with a high level of generality to perform the abstract concept using generic and known computer functions.
Regarding the head-mounted device, this limitation merely adds insignificant extrasolution activity of displaying data in a highly generalized manner. MPEP 2106.04(d)(2)
The use of the generic computer device is a mere attempt to generally link the abstract concept to a particular technological environment. Additionally, this performing step may be considered mere extra-solution and/or field of use. MPEP 2106.04(d)(2)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a control system of a surgical planning, support, and management system causing surgical plan information to be provided on a display; the control system causing an indication to be provided to a user.; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the generic computer device displaying an alert to the user, this element has been recognized as well-understood, routine, and conventional activity in particular fields, such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the head-mounted device, Sielhorst teaches HMD dating back to the early 1990s (page 453 Figure 3-4) as being well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 11: this claim recites:
The method of claim 10, wherein the indication is a visual indication that includes a digital template of the patient’s bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept. Providing a visual indication may also fall within the “Certain Methods of Organizing Human Activity”, such as providing the user with a picture of the patient.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
	This claim is not patent eligible.

Claim 13: this claim recites:
The method of claim 11, wherein providing the visual indication includes changing the digital template to indicate to the user when the surgical instrument is properly positioned relative to the patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of changing the digital template to indicate to the user when the surgical instrument is properly positioned relative to the patient's bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: changing the digital template to indicate to the user when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art.
Silhorst also teaches that instrument tracking (which would include identifying at least the position of the instrument) and providing display thereto is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 14: this claim recites:
The method of claim 10, wherein the surgical plan information includes patient-specific medical images.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of displaying an overlay of a digital template with the patient’s bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: the visual indications provided by the augmented reality device include a digital template of the patient's bone overlaying the patient's actual bone;  amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 25 recites:
The method of claim 10, wherein the patient is on a bed; 
the display is a display of a head-mounted augmented reality device worn by the user; 
the control system is in communication with the augmented reality device via a communication network; 
prior to the monitoring, the control system causes the bed to move so as to position the patient in a desired position that aligns the patient's bone for a trajectory of lateral approach; 
the surgical plan information is pre-programmed with the desired position; and 
the surgical instrument is properly positioned relative to the patient's bone by being moved along the trajectory of lateral approach for implantation of a percutaneous screw in the patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of:
wherein the patient is on a bed; 
the display is a display of a head-mounted augmented reality device worn by the user; 
the control system is in communication with the augmented reality device via a communication network; 
prior to the monitoring, the control system causes the bed to move so as to position the patient in a desired position that aligns the patient's bone for a trajectory of lateral approach;
the surgical instrument is properly positioned relative to the patient's bone by being moved along the trajectory of lateral approach for implantation of a percutaneous screw in the patient's bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer controller amounts to a generic computer recited with a high level of generality to perform data processing tasks, including requesting, receiving, storing, and processing data.
Regarding the network, the Specification as originally filed on 17 September 2012 discloses that the network could be the Internet via cloud computing (page 11 paragraph 0061). As such, the network amounts to mere generally linking the abstract concept to a particular technological environment or field of use, i.e. an effort to limit the abstract concept to the Internet with cloud computing.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: wherein the patient is on a bed; the display is a display of a head-mounted augmented reality device worn by the user; the control system is in communication with the augmented reality device via a communication network; prior to the monitoring, the control system causes the bed to move so as to position the patient in a desired position that aligns a the patient's bone for a trajectory of lateral approach; the surgical instrument is properly positioned relative to the patient's bone by being moved along the trajectory of lateral approach for implantation of a percutaneous screw in the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
These elements have been recognized as well-understood, routine, and conventional activity in particular fields, such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the positioning of a bed to position the patient according to a surgical plan, Steinberg (WO0053077A2) teaches a patient support platform that can align the patient to provide an ideal spinal curvature, including preferred embodiments of controllers (page 77 paragraph 3). Steinberg further teaches that electric motors are known to be used to create movements of the patient support in the desired manner (page 77 paragraph 4). Accordingly, this feature is well-understood, routine, and conventional in the pertinent art.
Regarding the percutaneous screw, Steinberg teaches threading a plurality of screws into the patient’s vertebra (page 130 paragraph 4), and that such use of screws as desired is well-understood, routine, and conventional in the art (page 130 paragraph 5).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 26 recites:
The method of claim 10, further comprising, the control system identifying the surgical instrument as having been removed from the surgical space; and 
the control system determining an amount of time elapsed between the insertion of the surgical instrument into the surgical space and the removal of the surgical instrument from the surgical space.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein, and includes additional abstract concepts, such as timing the surgical instrument, which are steps that would fall under “Certain Methods of Organizing Human Activity” and “Mental Process”, as discussed above and incorporated herein (e.g. a user may look at the instrument and think about the results).
Step 2A Prong Two:
This claim recites the additional element of:
a control system for further performing the abstract concept.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer controller amounts to a generic computer recited with a high level of generality to perform data processing tasks, including requesting, receiving, storing, and processing data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. At best, displaying data amounts to mere nominal extra-solution activity of displaying data, particularly because the claim does not recite how this data is used by the surgeon in performing the surgery, and would encompass all applications of the abstract concept.
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: the control system; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 15 recites:
A system for utilizing a patient-specific surgical plan, comprising: 
a surgical instrument including a tag; and 
an augmented reality device including a head-mounted device configured to be worn on a head of a user, the augmented reality device including a display, a sensor operable to scan the tag and generate an electronic signal, and a controller operable to: 
receive the electronic signal, 
determine a position of the surgical instrument based on the electronic signal, and 
operate the display to provide an indication to a user when the surgical instrument is properly positioned relative to a patient's bone.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain Methods of Organizing Human Activity” because determining when an instrument is positioned properly would be typically performed by a surgeon when performing surgery on a patient. 
That is, determining placement of a surgical instrument is directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules of instructions. Indeed, the surgical plan has been customized with a high level of generality and does not provide any specific limitation regarding how the plan was customized.
The limitation also covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting a controller, nothing in the claim elements precludes the determining step from practically being performed in the mind.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a surgical instrument including a tag; and 
an augmented reality device including a head-mounted device configured to be worn on a head of a user, the augmented reality device including a display, a sensor operable to scan the tag and generate an electronic signal, and a controller operable to: 
receive the electronic signal,
(omitted),
operate the display to provide an indication to a user when the surgical instrument is properly positioned relative to a patient's bone.
The “surgical instrument including a tag” and associated sensor used to generate positional data is recited at a high level of generality, and amounts to merely linking the abstract concept to a particular technological environment.
The “augmented reality device” is recited at a high level of generality without specific details about how the device would be deployed (i.e. as a generic processor performing a generic computer function of generic data processing, storage, and display). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
Specifically, the Specification as originally filed on 17 September 2012 in parent application 61702073 discloses (page 45):
[00156] FIG. 21 illustrates an embodiment of a fluoroscopy system configured to gather real time images of a patient in an OR. The system can include one or more augmented reality markers 72 configured to be recognized by an RGB (red, green, and blue) camera 74. The marker(s) 72 can be positioned on and/or near the patient to track position of the patient. The camera 74 can be configured to communicate with a CPU 75 of the system 10, which can cause image(s) gathered by the camera 74 to be displayed on a display 73.

And again (page 52):
[00177] One embodiment of an instrument tracking system can include an augmented reality tracking system, similar to that discussed above regarding FIG. 21. The augmented reality marker(s) 72 configured to be recognized by the RGB camera 74 can be used to track position and navigation of instruments.

As disclosed, the recited “augmented reality device” appears to be nothing more than a generic display when recited in the context of loading a customized surgical plan. Indeed, there is no disclosure in the Specification as originally filed regarding how this customized surgical plan would be used in conjunction with any particular augmented reality device. Insofar as any customized surgical plan is involved, the augmented reality device merely serves to display such data, such as by display 73, for example. Figure 21 illustrates nothing than a generic display 73.
The head-mounted device has been recited as a generic display device, which amounts to mere nominal insignificant extra-solution activities.
Similarly, displaying proper placement of a surgical instrument is merely an effort to generally link the abstract concept to a particular technological environment.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a surgical instrument including a tag; and 
an augmented reality device including a display, a sensor operable to scan the tag and generate an electronic signal, and a controller operable to: 
receive the electronic signal,
(omitted),
operate the display to provide an indication to a user when the surgical instrument is properly positioned relative to a patient's bone.
Regarding the RFID tracking, Volpi (US-20050201450-A1) teaches that using RFID to track surgical kits and instruments is well-understood, routine, and conventional in the art (page 1 paragraph 0003-0004).
Regarding the augmented reality device displaying a customized orthopaedic surgical procedure and the surgeon performing the procedure “based on” the display, Sielhorst teaches that using augmented reality to perform surgery is well-understood, routine, and conventional in the art dating back to 1938 (page 451 column 2, page 452 Figure 1 illustrating a timeline of augmented reality development), including displaying a customized surgical plan projected onto the augmented reality view of the live patient (page 454 Figure 5).
Silhorst also teaches that instrument tracking is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments).
Regarding the head-mounted device, Sielhorst teaches HMD dating back to the early 1990s (page 453 Figure 3-4) as being well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
The system of claim 15, wherein the controller is operable to operate the display to overlie a digital template of the patient's bone on a patient's actual bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of operate the display to overlie a digital template of the patient's bone on a patient's actual bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: t the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art. Silhorst also teaches that instrument tracking is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 17 recites:
The system of claim 16, wherein the controller is operable to operate the display to change the digital template when the surgical instrument is properly positioned relative to the patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of operate the display to change the digital template when the surgical instrument is properly positioned relative to the patient's bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: operate the display to change the digital template when the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art. Silhorst also teaches that instrument tracking is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 18 recites:
The system of claim 16, wherein the controller is operable to operate the display to change the digital template during movement of the surgical instrument before the surgical instrument is properly positioned relative to the patient's bone.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of operate the display to change the digital template during movement of the surgical instrument before the surgical instrument is properly positioned relative to the patient's bone.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: operate the display to change the digital template during movement of the surgical instrument before the surgical instrument is properly positioned relative to the patient's bone; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the template overlay onto the patient’s bone, Sielhorst teaches providing such overlay (Figure 5, Figure 13) is well-understood, routine, and conventional in the art. Silhorst also teaches that instrument tracking is old and well understood in the art (page 463 column 2 illustrating different techniques to track instruments).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim 19 recites:
The system of claim 15, wherein the controller is operable to operate the display to provide surgical plan information on the display.
Step 1:
	This claim depends on a parent claim, and thus the claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed with respect to the parent claim and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
This claim recites the additional element of operate the display to provide surgical plan information on the display.
These limitations are generic types of data processing that amount to an effort to merely link the abstract idea to a particular technological environment. Additionally, a generic computer display is invoked to perform the abstract concept of displaying data.
For this reason, the additional limitation amounts to nothing more than a generic computer being invoked to perform the abstract concept, and generally linking the abstract idea to a particularly remote server technological environment. 
	The claim is directed towards an abstract concept.
Step 2B:
The additional elements of: operate the display to provide surgical plan information on the display; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-11, 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sauer.

Claim 10: Sauer teaches:
A method (Abstract illustrating a method) of utilizing a patient-specific surgical plan (Abstract illustrating providing alignment aid for the patient during surgery), the method comprising: 
a control system of a surgical planning, support, and management system (page 3 paragraph 0050 illustrating a computer capable of performing the recited functionality) causing surgical plan information to be provided on a display (Figure 7 label 7210 illustrating determining a surgical path for the patient, page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD)) of a head-mounted augmented reality device worn on a head of the user (page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD), page 8 paragraph 0107 further illustrating augmented reality display),  the surgical plan information including pre-surgery information for performance of a surgical procedure in a surgical space of a patient (page 5 paragraph 0067 illustrating displaying a graphics guide for a potential path for the instrument [considered to be a form of “pre-surgery information”]); 
after providing the surgical plan information on the display, the control system identifying a surgical instrument as having been inserted into the surgical space (page 7  paragraph 0099 illustrating monitoring the location and direction of the surgical instrument); 
after the identifying, the control system causing the surgical plan information to be updated based on the surgical instrument (page 9 paragraph 0132 illustrating providing one different views based on the ability of the instrument guide to be aligned with the graphics target guide); 
after the updating, the control system monitoring a position of the surgical instrument  (page 7  paragraph 0099 illustrating monitoring the location and direction of the surgical instrument); and 
based on the monitoring, the control system causing an indication to be provided to a user when the surgical instrument is properly positioned relative to a patient's bone located in the surgical space (page 7  paragraph 0099 illustrating changing the display to a bull’s eye when the instrument is aligned correctly, page 1 paragraph 0011 illustrating inserting a screw into a patient’s bone).

Claim 11: Sauer teaches:
The method of claim 10, as discussed above and incorporated herein.
Sauer further teaches:
wherein the indication is a visual indication (page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD) that includes a digital template of the patient's bone (page 7 paragraph 0100 illustrating “virtual X-ray vision” by seeing the patient’s internal structure [considered to be a form of “bone”] superimposed on the real view of the patient).

Claim 13: Sauer teaches:
The method of claim 11, as discussed above and incorporated herein.
Sauer further teaches:
wherein providing the visual indication includes changing the digital template to indicate to the user when the surgical instrument is properly positioned relative to the patient's bone (page 7  paragraph 0099 illustrating changing the display to a bull’s eye when the instrument is aligned correctly).

Claim 14: Sauer teaches:
The method of claim 10, as discussed above and incorporated herein.
Sauer further teaches:
wherein the surgical plan information includes patient-specific medical images (page 7 paragraph 0100 illustrating displaying the patient’s X-ray image overlaid onto the patient in the HMD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer (20020140694) in view of Jacob (Gestonurse: a robotic surgical nurse for handling surgical instruments in the operating room) and Rosen (Doc at a Distance).

Claim 1: Sauer teaches:
A method (Abstract illustrating a method) for a patient-specific surgical procedure (Abstract illustrating providing alignment aid for the patient during surgery), comprising: 
causing a surgical plan customized to a patient (Figure 7 label 7210 illustrating determining a surgical path for the patient) to be loaded onto an augmented reality device (page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD), page 8 paragraph 0107 further illustrating augmented reality display); and
performing an orthopaedic surgical procedure with the augmented reality device in accordance with the customized surgical plan (page 1 paragraph 0011 illustrating inserting a screw into a patient’s bone [considered to be a form of “orthopaedic surgical procedure]), wherein performing the orthopaedic surgical procedure includes operating the surgical instrument based on visual indications provided by the augmented reality device (Figure 7 label 735, 740, 750 illustrating performing surgical procedure using HMD with displayed surgical path).
Sauer does not teach:
during the performance of the orthopaedic surgical procedure, anticipating a future need for use of a surgical instrument.
Jacob teaches:
during the performance of the orthopaedic surgical procedure, anticipating a future need for use of a surgical instrument (page 54 column 2 paragraph 3 illustrating predicting the next instrument to be used during surgery based on previous instruments used).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the tool prediction algorithm of Jacob within the augmented surgical system of Sauer with the motivation of assisting the surgeon with the efficient and reliable manner to retrieve surgical instruments in a sterile environment (Jacob; page 53 column 2 last paragraph).
Sauer in view of Jacob do not teach:
triggering an instruction to be displayed by the augmented reality device to retrieve the surgical instrument, retrieving the surgical instrument based on the instruction.
Rosen teaches:
triggering an instruction to be displayed by the augmented reality device to retrieve the surgical instrument, retrieving the surgical instrument based on the instruction (page 37 column 1 paragraph 1 illustrating the surgeon controlling a robot remotely to perform all the functions of surgery, thereby suggesting that the physicians be reminded of the next instrument to be used, even if the physician declines and instead uses another instrument, and directing the robot to retrieve such instruments for surgery).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the telemedicine surgery of Rosen within the augmented surgical system of Sauer with the motivation of allowing surgeons to cover a wider area of surgery (Rosen; page 36 column 2 last 2 paragraphs).

Claim 2: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
wherein the visual indications provided by the augmented reality device include a digital template of the patient's bone overlaying the patient's actual bone (page 7 paragraph 0100 illustrating flouro-guided with an X-ray image overlaid onto the target area displayed on the augmented reality display, page 1 paragraph 0011 illustrating inserting a screw into a bone at a precise location and in a precise direction, page 7 paragraph 0102 illustrating displaying a path for the instrument to follow [considered to be a form of “digital template” overlaid on the patient’s actual anatomy]).

Claim 3: Sauer in view of Jacob and Rosen teach:
The method of claim 2, as discussed above and incorporated herein.
Sauer further teaches:
wherein the augmented reality device is operable to change the digital template when the surgical instrument is properly positioned relative to the patient's bone (page 7  paragraph 0099 illustrating changing the display to a bull’s eye when the instrument is aligned correctly).

Claim 4: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
wherein a display of the augmented reality device changes in response to a position of the surgical instrument changing during the operation of the surgical instrument (page 7 paragraph 0100 illustrating updating the display in the HMD when the instrument is aligned properly to display a bull’s eye).

Claim 6: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
wherein performing the orthopaedic surgical procedure with the augmented reality device includes accessing the customized surgical plan on the augmented reality device to display a three dimensional rendered image of a patient's bone (page 3-4 paragraph 0053 illustrating 3D display of the patient’s CT/MRI, page 7 paragraph 0100 illustrating flouro-guided with an X-ray image overlaid onto the target area displayed on the augmented reality display, page 1 paragraph 0011 illustrating inserting a screw into a bone at a precise location and in a precise direction, page 7 paragraph 0102 illustrating displaying a path for the instrument to follow).

Claim 7: Sauer in view of Jacob and Rosen teach:
The method of claim 6, as discussed above and incorporated herein.
Sauer further teaches:
wherein accessing the customized surgical plan on the augmented reality device to display the three dimensional rendered image of the patient's bone includes displaying a digital template of the patient's bone overlaying the patient's actual bone on a display of the augmented reality device (page 3-4 paragraph 0053 illustrating 3D display of the patient’s CT/MRI, page 7 paragraph 0100 illustrating flouro-guided with an X-ray image overlaid onto the target area displayed on the augmented reality display, page 1 paragraph 0011 illustrating inserting a screw into a bone at a precise location and in a precise direction, page 7 paragraph 0102 illustrating displaying a path for the instrument to follow [considered to be a form of “digital template” overlaid on the patient’s actual anatomy).

Claim 8: Sauer in view of Jacob and Rosen teach:
The method of claim 7, as discussed above and incorporated herein.
Sauer further teaches:
wherein the display of the augmented reality device changes when the surgical instrument is properly positioned relative to the patient's bone (page 7  paragraph 0099 illustrating changing the display to a bull’s eye when the instrument is aligned correctly).

Claim 9: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
wherein the augmented reality device includes a head-mounted device page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer in view of Jacob and Rosen as applied to claim 1 above, and further in view of Schoepp (20120078236).

Claim 5: Sauer in view of Baker teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer in view of Jacob and Rosen do not teach:
wherein performing the orthopaedic surgical procedure includes positioning the surgical instrument to permit the augmented reality device to identify the surgical instrument.
Schoepp teaches:
wherein performing the orthopaedic surgical procedure includes positioning the surgical instrument to permit the augmented reality device to identify the surgical instrument (page 2-3 paragraph 0021 illustrating a camera identifying the identity of a surgical tool).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the tool identification of Schoepp within the augmented surgical system of Sauer in view of Jacob and Rosen with the motivation of allowing the surgeon to freely use instruments that are not wired or otherwise have been pre-programmed into the system, and thereby providing flexibility to the surgeon in surgical tool selection (Schoepp; page 1 paragraph 0006).

Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gildenberg (20080243142) in view of Sauer.

Claim 15: Gildenberg teaches:
A system (page 1 paragraph 0010 illustrating a system) for utilizing a patient-specific surgical plan (page 4 paragraph 0038 illustrating generating 3D boundary for the patient’s target area), comprising: 
a surgical instrument including a tag (page 2-3 paragraph 0022 illustrating a surgical instrument with an RIFD tag); and 
an augmented reality device including a display (page 6 paragraph 0052 illustrating augmenting visual and/or tactile feedback for the surgeon while performing an operation), a sensor operable to scan the tag and generate an electronic signal (page 2 paragraph 0022 illustrating scanning the RFID tag to generate position data for the instrument), and a controller operable to: 
receive the electronic signal (page 2 paragraph 0022 illustrating receiving the location data), 
determine a position of the surgical instrument based on the electronic signal (page 2-3 paragraph 0022 illustrating determining location of the instrument), and 
operate the display to provide an indication to a user when the surgical instrument is properly positioned relative to a patient's bone (page 5-6 paragraph 0048 illustrating determining proper position of a surgical instrument for bone surgery).
Gildenberg does not teach:
including a head-mounted device configured to be worn on a head of a user.
Sauer teaches:
including a head-mounted device configured to be worn on a head of a user (page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD), page 8 paragraph 0107 further illustrating augmented reality display).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the HMD of Sauer within the augmented surgical system of Gildenberg with the motivation of allowing surgeons to view the augmented reality without having to move their head away from the field of view (Sauer; page 8 paragraph 0107).

Claim 16: Gildenberg in view of Sauer teach:
The system of claim 15 (as discussed above and incorporated herein).
Gildenberg further teaches:
wherein the controller is operable to operate the display to overlie a digital template of the patient's bone on a patient's actual bone (Figure 2 label 102 illustrating an image overlay onto the patient, page 5-6 paragraph 0048 illustrating bone surgery to determine proper size and positioning of implantable devices, such as screws).

Claim 17: Gildenberg in view of Sauer teach:
The system of claim 16 (as discussed above and incorporated herein).
Gildenberg further teaches:
wherein the controller is operable to operate the display to change the digital template when the surgical instrument is properly positioned relative to the patient's bone (page 5-6 paragraph 0048 illustrating determining and displaying proper positioning of surgical instruments).

Claim 18: Gildenberg in view of Sauer teach:
The system of claim 16 (as discussed above and incorporated herein).
Gildenberg further teaches:
wherein the controller is operable to operate the display to change the digital template during movement of the surgical instrument before the surgical instrument is properly positioned relative to the patient's bone (page 3 paragraph 0025 illustrating accounting for patient movement, retraction, resection, and respiratory movements and adjusting the updated images to provide an accurate path for the instrument and verify anatomical and patient position).

Claim 19: Gildenberg in view of Sauer teach:
The system of claim 15 (as discussed above and incorporated herein).
Gildenberg further teaches:
wherein the controller is operable to operate the display to provide surgical plan information on the display (Figure 2 label 102 illustrating displaying the surgical path to the user).

Claim 21, 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer in view of Jacob and Rosen as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA).
It is noted that the previously noticed fact is considered to be AAPA because Applicant failed to properly traverse the official notice in the next response thereto. MPEP 2144.03(C)

Claim 21: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
wherein the visual indications comprises at least two of pre-surgical images of the patient (page 7 paragraph 0100 illustrating a plurality of X-rays of the patient’s anatomy), a recommended trajectory for implant implantation (page 7 paragraph 101 illustrating a desired path), dimensions of bony anatomy (this limitation is rendered optional by the limitation “at least two of” and therefore need not be taught by the applied art), a distance from one pedicle to an adjacent pedicle (this limitation is rendered optional by the limitation “at least two of” and therefore need not be taught by the applied art), and an estimated position and orientation of an implanted implant (page 1 paragraph 0011 illustrating precision location and direction of a screw [considered to be a form of “implant”]); 
a control system of a surgical planning, support, and management system, which is in communication with the augmented reality device (page 3 paragraph 0050 illustrating a computer capable of performing the recited functionality), causes the surgical plan to be loaded onto the augmented reality device (Figure 7 label 735, 740, 750 illustrating performing surgical procedure using HMD with displayed surgical path); 
the method further comprises providing a request from the augmented reality device to the control system for additional surgical data (page 7 paragraph 0099-0100 illustrating the HMD requesting additional graphics for guidance, page 8 paragraph 0104 illustrating the user using the HMD to obtain variable viewpoint); and 
operating the surgical instrument is also based on second visual indications provided by the augmented reality device that are based on a reply to the augmented reality device from the control system in response to the request (page 7 paragraph 0099-0100 illustrating inserting additional graphics for guidance into the HMD, page 8 paragraph 0104 illustrating the computer updating the HMD based on the user’s viewpoint).
Sauer in view of Jacob and Rosen do not teach:
a communication network.
AAPA teaches that using the Internet to provide data communication between a plurality of computer is old and well-known.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the Internet as in the Official Notice within the augmented surgical system of Sauer in view of Jacob and Rosen with the motivation of providing an efficient interconnected network to easily share data between computers.

Claim 24: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
wherein the augmented reality device includes a head- mounted device worn by a user (page 8 paragraph 0104 illustrating displaying the surgical path on a head-mounted display (HMD), page 8 paragraph 0107 further illustrating augmented reality display); 
a control system of a surgical planning, support, and management system, which is in communication with the head-mounted device (page 3 paragraph 0050 illustrating a computer capable of performing the recited functionality), causes the surgical plan to be loaded onto the head-mounted device (Figure 7 label 735, 740, 750 illustrating performing surgical procedure using HMD with displayed surgical path);
the surgical plan includes a desired position of the surgical instrument (page 7 paragraph 101 illustrating a desired path); 
the control system is configured to 
after the retrieval, determine an actual position of the surgical instrument , 
compare the determined position of the surgical instrument and the desired position of the surgical instrument to determine if a deviance exists between the determined position of the surgical instrument and the desired position of the surgical instrument (page 7 paragraph 0099 illustrating determining the position of the instrument); and
the visual indications are indicative of the deviation between the determined position of the instrument and the desired position of the instrument (page 7 paragraph 0099 illustrating displaying the entire length of the instrument as a dot when correct alignment is achieved).
Sauer in view of Jacob and Rosen do not teach:
a communication network.
AAPA teaches that using the Internet to provide data communication between a plurality of computer is old and well-known.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the Internet as in the Official Notice within the augmented surgical system of Sauer in view of Jacob and Rosen with the motivation of providing an efficient interconnected network to easily share data between computers.

Claim 22-23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer in view of Jacob and Rosen as applied to claim 1 above, and further in view of Steinberg and Hua (20120016422).

Claim 22: Sauer in view of Jacob and Rosen teach:
The method of claim 1, as discussed above and incorporated herein.
Sauer further teaches:
a control system of a surgical planning, support, and management system, which is in communication with the augmented reality device  (page 3 paragraph 0050 illustrating a computer capable of performing the recited functionality), causes the surgical plan to be loaded onto the augmented reality device (Figure 7 label 735, 740, 750 illustrating performing surgical procedure using HMD with displayed surgical path); 
operating the surgical instrument comprises the surgical instrument accessing the vertebra along the trajectory of for implantation of a percutaneous screw in the vertebra (page 1 paragraph 0011 illustrating turning a screw into the bone).
Sauer in view of Sauer in view of Jacob and Rosen do not teach:
wherein the patient is on a bed; 
via a communication network
prior to the operation of the surgical instrument, the control system causes the bed to move so as to position the patient in a desired position that aligns a vertebra of the patient for a trajectory; 
the surgical plan is pre-programmed with the desired position.
Steinberg teaches:
wherein the patient is on a bed (page 108 paragraph 3 illustrating the patient being supported by a table); 
via a communication network (page 107 second to last paragraph illustrating a computer network);
prior to the operation of the surgical instrument, the control system causes the bed to move so as to position the patient in a desired position that aligns a vertebra of the patient for a trajectory (page 112 paragraph 1 illustrating the surgeon or other operator desiring the patient to be in a final desired patient orientation prior to surgery); 
the surgical plan is pre-programmed with the desired position (page 112 paragraph 2 illustrating downloading data indicating the desired position used to position the support table).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the algorithm of Steinberg within the augmented surgical system of Sauer in view of Jacob and Rosen with the motivation of providing an efficient interconnected network to easily share data between computers so that the users may be located anywhere as desired (Steinberg; page 107 second to last paragraph), and accurately positioning the patient for imaging and registration so that the images will be correctly registered to the patient’s position (Steinberg; page 112 paragraph 1-2).
Sauer in view of Jacob, Rosen and Steinberg do not teach:
lateral approach.
Hua teaches:
lateral approach (page 2 paragraph 0012 illustrating a lateral approach for screws or rods).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the screw technique of Hua within the augmented surgical system of Sauer in view of Jacob, Rosen and Steinberg with the motivation of improving patient outcome as compared to other approaches (Hua; page 2 paragraph 0011).

Claim 23: Sauer in view of Jacob, Rosen, Steinberg, and Hua teach:
The method of claim 22, as discussed above and incorporated herein.
Sauer in view of Jacob and Rosen do not teach:
further comprising, after the bed has been caused to move: 
providing an input to the augmented reality device indicating a desire for the patient to be in a second desired position, the input being communicated to the control system; 
wherein the control system causes the bed to move so as to position the patient in the second desired position; and 
the second desired position aligns a second vertebra of the patient for a trajectory.
Steinberg teaches:
further comprising, after the bed has been caused to move: 
providing an input to the augmented reality device indicating a desire for the patient to be in a second desired position, the input being communicated to the control system (page 125 paragraph 2 illustrating repositioning the patient); 
wherein the control system causes the bed to move so as to position the patient in the second desired position (page 125 paragraph 2 illustrating moving the bed to reposition the patient); and 
the second desired position aligns a second vertebra of the patient for a trajectory (page 112 paragraph 1 illustrating the surgeon or other operator desiring the patient to be in a final desired patient orientation prior to surgery).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the bed control system of Steinberg within the augmented surgical system of Sauer in view of Jacob, Rosen, Steinberg, and Hua with the motivation of accurately positioning the patient for imaging and registration so that the images will be correctly registered to the patient’s position (Steinberg; page 112 paragraph 1-2).
Sauer in view of Jacob, Rosen, and Steinberg do not teach:
posterior approach.
Hua teaches:
posterior approach (page 2 paragraph 0012 illustrating a posteriorly placed pedicle screw).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the screw technique of Hua within the embodiment of Sauer in view of Jacob, Rosen, Steinberg, and Hua with the motivation of improving patient outcome by limiting movement and increasing fusion rates (Hua; page 2 paragraph 0012).

Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer in view of Steinberg and Hua.

Claim 25: Sauer teaches:
The method of claim 10, as discussed above and incorporated herein.
Sauer further teaches:
the control system is in communication with the augmented reality device (page 3 paragraph 0050 illustrating a computer capable of performing the recited functionality);
the surgical instrument is properly positioned relative to the patient's bone by being moved along the trajectory for implantation of a percutaneous screw in the patient's bone (page 1 paragraph 0011 illustrating turning a screw into the bone).
Sauer does not teach:
wherein the patient is on a bed;
via a communication network;
prior to the monitoring, the control system causes the bed to move so as to position the patient in a desired position that aligns the patient's bone for a trajectory of lateral approach; 
the surgical plan information is pre-programmed with the desired position.
Steinberg teaches:
wherein the patient is on a bed (page 108 paragraph 3 illustrating the patient being supported by a table);
via a communication network (page 107 second to last paragraph illustrating a computer network);
prior to the monitoring, the control system causes the bed to move so as to position the patient in a desired position that aligns the patient's bone for a trajectory (page 112 paragraph 1 illustrating the surgeon or other operator desiring the patient to be in a final desired patient orientation prior to surgery); 
the surgical plan information is pre-programmed with the desired position (page 112 paragraph 2 illustrating downloading data indicating the desired position used to position the support table).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the data download of Steinberg within the augmented surgical system of Sauer in with the motivation of providing an efficient interconnected network to easily share data between computers so that the users may be located anywhere as desired (Steinberg; page 107 second to last paragraph), and accurately positioning the patient for imaging and registration so that the images will be correctly registered to the patient’s position (Steinberg; page 112 paragraph 1-2).
Sauer in view of Steinberg do not teach:
lateral approach.
Hua teaches:
lateral approach (page 2 paragraph 0012 illustrating a lateral approach for screws or rods).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the screw technique of Hua within the augmented surgical system of Sauer in view of Baker and Steinberg with the motivation of improving patient outcome as compared to other approaches (Hua; page 2 paragraph 0011).

Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer in view of Miyawaki (Development of automatic acquisition system of surgical-instrument information in endoscopic and laparoscopic surgery, previously mailed on 18 March 2022).

Claim 26: Sauer teaches:
The method of claim 10, as discussed above and incorporated herein.
Sauer further teaches:
further comprising, the control system identifying the surgical instrument as having been removed from the surgical space (page 7 paragraph 0099 illustrating the computer capable of determining when the instrument is present in the space proximate to the target path)
Sauer does not teach: 
the control system determining an amount of time elapsed between the insertion of the surgical instrument into the surgical space and the removal of the surgical instrument from the surgical space.
Miyawaki teaches:
the control system determining an amount of time elapsed between the insertion of the surgical instrument into the surgical space and the removal of the surgical instrument from the surgical space (page 3063 column 1 paragraph 2-3, Figure 14 illustrating determining the time between instrument insertion and extraction).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the time determination algorithm of Miyawaki within the augmented surgical system of Sauer in with the motivation of improving surgical outcome for patients by accurately monitoring when an instrument was actually removed as opposed to being switched on/off as part of normal operation and resulting in false instrument in vivo dwell time recognition (Miyawaki; page 3062 column 1 last paragraph to column 2 first paragraph).

Response to Arguments
In the Remarks filed on 01 June 2022, Applicant makes numerous arguments.
All relevant arguments have been addressed in the Office Action mailed on 22 June 2022, and incorporated herein.
Applicant’s arguments with respect to claim(s) the remaining claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agovic (Computer Vision Issues in the Design of a Scrub Nurse Robot) discloses microsurgery with augmented reality and tool selection robots (page 2922 Figure 1).
truthaboutnursing.com discloses a New York Times article featuring a robot that replaces all function of a scrub nurse (see at least last page for link to article).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626